RENDERED: NOVEMBER 19, 2021; 10:00 A.M.
                       NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2021-CA-0614-ME

DANIELLE BURCH                                                       APPELLANT


                APPEAL FROM ANDERSON CIRCUIT COURT
v.               HONORABLE S. MARIE HELLARD, JUDGE
                        ACTION NO. 20-CI-00149


PAUL LIPSCOMB                                                          APPELLEE


                                    OPINION
                                   AFFIRMING

                                  ** ** ** ** **

BEFORE: ACREE, CETRULO, AND TAYLOR, JUDGES.

ACREE, JUDGE: Danielle Burch (Mother) appeals the Anderson Family Court’s

May 24, 2021, Findings of Fact, Conclusions of Law, and Order requiring her

children to be vaccinated. Mother objected to vaccinating her children based on

her religious convictions, while joint custodian Paul Lipscomb (Father) desired that

his children be vaccinated. Mother contends the family court violated her religious

freedom and beliefs. Finding no error, we affirm.
                                 BACKGROUND

             The parties divorced on June 15, 2018. In accordance with the decree

of dissolution, they share joint custody and equal timesharing of their two minor

children, aged eight and six. Throughout their marriage, and through the divorce

proceedings, the parties agreed to decline required immunizations for their children

on religious grounds. They had executed affidavits in New York and Georgia

declining vaccinations for their children on religious grounds. On October 12,

2018, after their divorce, both parties executed the Commonwealth of Kentucky’s

form for declining immunizations on religious grounds.

             However, two years later, on June 30, 2020, Father filed a motion for

an order permitting him to vaccinate the children. Mother objected, and a hearing

was conducted by the Anderson Family Court to resolve the question.

             At the hearing, Father testified that he originally agreed not to

vaccinate the children because he was leaving for deployment with the military and

was unable to meet with the pediatrician. He thought there was an understanding

the parties would just delay the vaccines. But, after he finished his military

service, he began discussions with Mother regarding vaccinations for the children.

             Father stated that when he signed the vaccination declination affidavit

he had doubts about the development of certain vaccines by use of aborted fetal

cells. Now he believes the use of aborted fetal cells is so far removed from the


                                         -2-
process of developing vaccines that his concerns no longer exist. He believes it is

appropriate to vaccinate the children. He wants to follow the advice of the

children’s pediatrician to vaccinate.

               Mother vehemently objects. She argues doing so violates her firmly

held religious convictions opposing the use of aborted fetal cells in the

manufacture and design of the vaccines. Rather, she accepts the propriety and

efficacy of, and prefers, using medication and antibiotics to treat her children.

Mother argues there was an understanding between her and Father that the children

should not be vaccinated and produced multiple documents the parties signed to

that effect.

               The family court found it was in the children’s best interest to be

vaccinated. It reasoned that, on balance, the children’s health and welfare

outweighed the religious beliefs of one parent. The court ordered that the parties

consult with the pediatrician to craft a “catch-up” schedule bringing the children

current on vaccinations and other immunizations, or, if the parties were able, to

agree to alternative vaccines that could potentially be utilized that do not use

aborted fetal cells in their development and design. This appeal followed.

                             STANDARD OF REVIEW

               At the outset we note the overriding principle, as correctly determined

by the family court, that the best interest of each child must be served by the family


                                           -3-
court’s decision. Burchell v. Burchell, 684 S.W.2d 296, 300 (Ky. App. 1984). As

to what constitutes the best interest of the child, this Court reviews any factual

findings under the clearly erroneous standard; any decisions based upon said facts

are reviewed under an abuse of discretion standard. See 1 RALPH S.

PETRILLI, KENTUCKY FAMILY LAW § 26.22 (1988) (citing Largent v. Largent, 643

S.W.2d 261 (Ky. 1982)).

                                     ANALYSIS

             Mother argues the family court erred by ordering her children

vaccinated against her religion-based opposition. She takes the position that the

family court did not articulate any detriment or risk of harm to her children by not

vaccinating them. Father responds by arguing Mother’s religious freedoms should

not take precedence over his.

             Citing Kentucky law, Mother argues the family court cannot order

“immunization[s] of any child whose parents or guardian are opposed to medical

immunization against disease, and who object by a written sworn statement . . .

based on religious grounds[.]” Kentucky Revised Statute (KRS) 214.036(1)(b).

However, Father responds that the statute refers to the plural “parents,” not the

singular. He therefore argues that when one parent objects, and the other parent

does not, the court must decide. We agree because this is in harmony with our

family law jurisprudence.


                                          -4-
             Jurisprudence in this area already takes into account the

constitutionally protected rights of parents to raise their children free of undue

governmental interference. Troxel v. Granville, 530 U.S. 57, 72-73, 120 S. Ct.

2054, 2064, 147 L. Ed. 2d 49 (2000). The cautions and generally applicable

safeguards of that jurisprudence embrace Mother’s specific claim under the First

Amendment to the federal Constitution. “[T]he legislature imposed

constitutionally tailored limits on the courts’ power and authority by enacting

various provisions of KRS Chapter 403.” Gonzalez v. Dooley, 614 S.W.3d 515,

521 (Ky. App. 2020).

             The starting point is that these constitutionally protected “right[s] and

liberty interest[s] necessarily exist coterminously, and jointly, in two people – the

child’s mother and the child’s father.” Id. at 520. Here, we have an impasse

between Mother and Father and our jurisprudence addresses such circumstances.

             “[A] family court properly exercising its jurisdiction has the inherent

ability to ‘break the tie’ when joint custodians cannot agree.” Id. at 521 (citations

omitted). Furthermore, once the courts are involved, “equal decision-making

power is not required for joint custody, and parties or trial courts are free to vest

greater authority in one parent even under a joint custody arrangement.” Fenwick

v. Fenwick, 114 S.W.3d 767, 776 (Ky. 2003), superseded by statute on other

grounds as stated in Fowler v. Sowers, 151 S.W.3d 357, 359 (Ky. App.


                                          -5-
2004), overruled on other grounds by Frances v. Frances, 266 S.W.3d 754 (Ky.

2008). The resolution process is clear.

             If, as in the instant case, the parties to a joint custody
             agreement are unable to agree on a major issue concerning
             their child’s upbringing, the trial court, with its continuing
             jurisdiction over custody matters, must conduct a hearing
             to evaluate the circumstances and resolve the issue
             according to the child’s best interest. Once the parents
             have abdicated their role as custodians to the trial court, its
             decision is binding on the parties until it is shown that the
             decision is detrimental to the child physically or
             emotionally, or is no longer in his best interest.

Burchell, 684 S.W.2d at 300.

             Because Mother and Father, as joint custodians, failed to agree on this

consequential issue concerning medical decisions for their children, Father

engaged the court and asked that it perform its role. The family court did conduct

the hearing as required, heard testimony from both Mother and Father, and found

that it would be in the children’s best interest to be vaccinated in accordance with

their pediatrician’s recommendations and Centers for Disease Control and

Prevention (CDC) guidelines. The family court noted that the health and welfare

of the children is this “[c]ourt’s priority even when balanced against the

proclaimed religious beliefs of one parent.” (Trial Record 408.)

             Under analogous circumstances involving First Amendment

objections by one parent, this Court reached the same conclusion. Young v.

Holmes, 295 S.W.3d 144 (Ky. App. 2009). In Young, as in this case, the family

                                          -6-
court made an informed decision after a hearing that was based on the children’s

best interest. We cannot say the family court’s factual findings lacked the support

of substantial evidence, and we cannot conclude that it made any legal error in

reaching its decision.

                                 CONCLUSION

             The Anderson Family Court’s May 24, 2021, Findings of Fact,

Conclusions of Law, and Order is affirmed.



             ALL CONCUR.

 BRIEFS FOR APPELLANT:                    BRIEF FOR APPELLEE:

 Tamara Combs                             Ann D’Ambruoso
 Lexington, Kentucky                      Lexington, Kentucky




                                        -7-